Citation Nr: 0417412	
Decision Date: 06/29/04    Archive Date: 07/13/04

DOCKET NO.  00-21 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law 


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel




INTRODUCTION

The veteran served on active duty from May 1965 to November 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

In August 2003, the Board remanded the veteran's claim to the 
RO in Lincoln, Nebraska for additional development.  


FINDING OF FACT

The veteran does not have right ear hearing loss as defined 
by VA.  


CONCLUSION OF LAW

The veteran does not have right ear hearing loss that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 
(2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a)(2003).  In addition, certain chronic 
diseases, such as sensorineural hearing loss, shall be 
presumed to have been incurred during service if they become 
manifest to a compensable degree within one year following 
separation from service.  See 38 U.S.C.A. §§ 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  If a condition 
noted during service is not shown to be chronic, then 
generally, a showing of continuity of symptoms after service 
is required for service connection.  See 38 C.F.R. § 
3.303(b).

For VA purposes, impaired hearing is considered a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater, or when speech recognition scores using 
the Maryland CNC test are less than 94 percent.  38 C.F.R. § 
3.385 (2003).

The United States Court of Appeals for Veterans Claims held 
in Hensley v. Brown, 5 Vet. App. 155 (1993), that 38 C.F.R. § 
3.385 does not preclude service connection for a current 
hearing disability where hearing was within normal limits on 
audiometric testing at the time of separation from service.  
In that case, the Court agreed with the Secretary's 
suggestion that service connection may be established if the 
record shows acoustic trauma in service such as due to noise 
exposure, audiometric test results showing an upward trend in 
auditory thresholds, post-service audiometric testing 
establishing current hearing loss constituting a disability 
under 38 C.F.R. § 3.385, and competent evidence relating 
current hearing loss disability to active service.  Id., at 
159-60.

The veteran contends that he was exposed to loud noises 
during service, specifically working on generators in a 
sandbag building without any ear protection.  He maintains 
that he has not had any post-service noise exposure and that 
he has been employed as an electrician since 1965.

The veteran's DD 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
reflects that his military occupational specialty was a power 
generator equipment operator mechanic.  Service medical 
records are devoid of any subjective complaints or clinical 
findings of right ear hearing loss.  A November 1967 
separation examination report reflects that the veteran's 
ears were noted to have been "normal" at discharge.  An 
audiological evaluation revealed that the veteran did not 
have right ear hearing loss.  

Post-service private and VA treatment and examination 
reports, dated from January 1968 to April 2004, are of 
record.  In April 1994, the veteran was seen in the VA 
outpatient clinic and complained of having a right ear 
fullness and pressure.  A diagnosis of mild right ear serous 
otitis was recorded.  The only private treatment record 
pertinent to the veteran's right ear hearing loss claim is an 
audiological examination report and summary, dated in 
November 2000.  The referenced report does not contain a 
numerical interpretation of the auditory thresholds for any 
of the frequencies 500, 1000, 2000, 3000, or 4000 hertz.  
Speech recognition scores of and 96 and 92 in the right and 
left ears, respectively, were recorded.  The examiner's 
summary, based on audiogram, was that the veteran had mild 
high frequency sensorineural hearing loss in the right ear.  
At that time, the veteran gave a history of being exposed to 
generator noise powered by diesel engines in an enclosed sand 
bag building without hearing protection during the service in 
the late 1960's, which the examiner opined was the beginning 
of his "hearing loss."  The examiner indicated that the 
type and degree of the veteran's hearing level on audiogram 
was consistent with noise induced hearing loss.  The examiner 
recommended that the veteran avoid noise whenever possible 
and that he wear hearing protection when around noise.  

When examined by VA in August 2001, the veteran reported a 
history with respect to his hearing loss, which is consistent 
with that previously reported in this decision.  During the 
examination, the veteran's primary complaint was tinnitus.  
Audiometric testing was performed.  The veteran did not have 
hearing loss which would satisfy the criteria for right ear 
hearing loss disability in accordance with 38 C.F.R. § 3.385.  
The examiner concluded that the veteran had mild high-
frequency sensorineural hearing loss of the right ear.  The 
examiner opined that it was as likely as not that at least a 
portion of the veteran's hearing loss may have been the 
result of the history of noise exposure that the veteran 
received during his military service.  

When examined by VA in July 2003, the examiner indicated that 
the veteran's claims file had been reviewed prior to the 
examination.  The examiner indicated that hearing tests, 
dated in April 1965 and November 1967, revealed normal 
hearing sensitivity, bilaterally.  The veteran's chief 
complaint was noted to have been tinnitus.  Audiometric 
testing was performed.  The veteran did not have right ear 
hearing loss which would satisfy the criteria for right ear 
hearing loss disability in accordance with 38 C.F.R. § 3.385.  
A diagnosis of normal hearing sensitivity in the right ear 
was recorded.  The examiner noted that the veteran's exit 
physical examination report revealed normal hearing 
sensitivity, bilaterally.  Therefore, it was not likely that 
the veteran's hearing loss was related to his military 
service.  

A January 2003 Report of Contact reflects that the RO had 
contacted the practitioner who had conducted the November 
2000 evaluation.  The practitioner indicated that he was 
using the Maryland CNC Test when testing speech recognition 
scores at the "most comfortable level."  

Pursuant to the Board's August 2003 remand, a VA examiner in 
April 2004 reviewed the claims file for the purpose of 
interpreting the result of the private November 2000 
audiological evaluation of the veteran and determined that 
they did not reveal right ear hearing loss disability in 
accordance with 38 C.F.R. § 3.365.  The VA examiner noted 
that it was not possible to know if the Maryland CNC word 
list was used during the November 2000 evaluation.  
Nevertheless, the result was 96 percent.  The VA examiner 
concluded, after a review of the claims file, that the since 
the veteran's hearing was within normal limits upon 
separation from service, it was not likely that any hearing 
loss was precipitated by military noise exposure.  

The Board finds that service connection for right ear hearing 
loss is not warranted.  In reaching the foregoing conclusion, 
it should be noted that the audiological evidence of record 
reveals scores that are not greater than 40 decibels at any 
one of the pertinent frequencies or 26 decibels or greater 
for at least three of the relevant frequencies.  Speech 
recognition was greater than 94 percent.  Therefore, because 
these scores fall outside what constitutes a disability for 
VA purposes under 38 C.F.R. § 3.385, a present right ear 
hearing loss disability has not been established.  Although 
private and VA physicians have related the veteran's right 
ear hearing loss to in-service noise exposure, the clinical 
evidence of record does not reflect that the veteran has 
right ear hearing loss that satisfies the criteria for 
impaired hearing as defined by VA.  38 C.F.R. § 3.385 (2003).  

Thus, in the absence of any current right ear hearing loss 
disability as defined by regulation, service connection must 
be denied.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 
104 F.3d 1328, 1332 (1997) (compensation may only be awarded 
to an applicant who has a disability existing on the date of 
the application, and not for past disability); Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of 
proof of the presently claimed disability, there can be no 
valid claim).  Despite the veteran's statements that he 
suffers from right ear hearing loss, the veteran is not 
competent to say whether any loss of acuity rises to the 
level of disability as defined by VA.  See Heuer v. Brown, 7 
Vet. App. 379, 384 (1995) (citing Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993)).  Given the state of the medical 
evidence, the Board finds that the preponderance of the 
evidence is against the claim of service connection for right 
ear hearing loss.

In adjudicating the veteran's claim for service connection 
for right ear hearing loss, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (VCAA) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), which became effective during the 
pendency of this appeal.  The regulations implementing this 
change in the law are applicable to all claims filed on or 
after the date of enactment of the VCAA--November 9, 2000--or 
filed before the date of enactment and not yet final as of 
that date.  VAOPGCPREC 7-2003; 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); cf. Dyment v. 
Principi, 287 F.3d. 1377 (Fed. Cir. 2002) (holding that only 
section 4 of the VCAA, amending 38 U.S.C. § 5107, was 
intended to have retroactive effect).

The VCAA, among other things, modified VA's duties to notify 
and assist claimants by amending 38 U.S.C.A. § 5103 ("Notice 
to claimants of required information and evidence") and 
adding 38 U.S.C.A. § 5103A ("Duty to assist claimants").  The 
VCAA's notice requirements include the requirement to notify 
an applicant of any information necessary to complete an 
application for benefits.  In this case, the veteran's 
application is complete.  There is no outstanding information 
such as proof of service, type of benefit sought, or status 
of the appellant or veteran, needed to complete the 
application.

Regarding the veteran's claim for service connection for 
right ear hearing ear loss, where a substantially complete 
application is filed, VA is required to notify the claimant 
of the evidence needed to substantiate the claim for 
benefits.  In this instance, the RO notified the veteran by 
letter, dated in January 2004, with respect to his claim for 
service connection for right ear hearing loss.  This letter 
apprised the veteran of the provisions under the VCAA and the 
implementing regulations, of the evidence needed to 
substantiate the claim of entitlement to service connection 
for right ear hearing loss, and the obligations of VA and the 
veteran with respect to producing that evidence.  In 
particular, the January 2004 letter informed the veteran that 
to substantiate the claim of service connection for right ear 
hearing loss the evidence must show a current disability.  
The letter advised the veteran that VA must make reasonable 
efforts to assist him in getting evidence, including such 
things as medical records, employment records, or records 
from Federal agencies.  Thus, the RO has satisfied the 
requirement to notify the claimant of which portion of the 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, would be obtained by the 
Secretary on behalf of the claimant.  
38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630 (2001) (to be codified as amended at 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 and newly 
promulgated 38 C.F.R. § 3.159(b).

The Board also finds that the requirements under VCAA's duty-
to-assist provision under 38 U.S.C.A. § 5103A have been 
satisfied.  The VCAA requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c), (d)).  

Regarding the veteran's claim of service connection for right 
ear hearing loss, there is no outstanding evidence to be 
obtained, either by VA or the veteran.  The veteran has been 
provided both private and several VA audiological evaluations 
with respect to his claim for service connection for right 
ear hearing loss.  Indeed, in April 2004, and pursuant to 
directives in an August 2003 Board remand, a VA examiner 
interpreted a November 2000 private audiological examination 
report of the veteran.  

Taken together, the Board is persuaded that there is no 
reasonable possibility that further development would unearth 
any additional evidence helpful to the veteran.  This is 
especially so given that VA has had the veteran examined for 
the specific purpose of determining whether he has current 
hearing impairment.  Therefore, further development under the 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands that would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).


ORDER

Service connection for right ear hearing loss is denied. 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



